      Case 3:17-cv-05517-EMC Document 475 Filed 09/15/21 Page 1 of 12



 1   ROPERS MAJESKI PC                       DOUGLAS A. WINTHROP (SBN 183532)
     LAEL D. ANDARA (SBN 215416)             Douglas.Winthrop@arnoldporter.com
 2   lael.andara@ropers.com                  JEREMY T. KAMRAS (SBN 237377)
     ROBIN M. PEARSON (SBN 146704)           Jeremy.Kamras@arnoldporter.com
 3   robin.pearson@ropers.com                JOSEPH FARRIS (SBN 263405)
     DANIEL E. GAITAN (SBN 326413)           Joseph.Farris@arnoldporter.com
 4   daniel.gaitan@ropers.com
     545 Middlefield Road, Suite 175         ARNOLD & PORTER KAYE SCHOLER LLP
 5   Menlo Park, CA 94025                    Three Embarcadero Center, 10th Floor
     Telephone:    650.364.8200              San Francisco, CA 94111-4024
 6                                           Telephone: 415.471.3100
     Attorneys for Plaintiff                 Facsimile: 415.471.3400
 7   SINCO TECHNOLOGIES PTE LTD
                                             Attorneys for Defendants
 8   WHGC, P.L.C.                            XINGKE ELECTRONICS (DONGGUAN) CO.,
     MICHAEL YORK (SBN 89945)                LTD. Formerly known as SINCO ELECTRONICS
 9   MichaelYork@WHGCLaw.com                 (DONGGUAN) CO. LTD., MUI LIANG TJOA aka
     JEFFREY C.P. WANG                       ML TJOA, NG CHER YONG aka CY NG, and
10   JeffreyWang@WHGCLaw.com                 LIEW YEW SOON aka MARK LIEW
     KATHLEEN E. ALPARCE
11   KathleenAlparce@WHGCLaw.com
     JESSICA A. CRABBE (SBN 263668)
12   JessicaCrabbe@WHGCLaw.com
     130 l Dove Street, Suite 1050
13   Newport Beach, CA 92660
     Telephone: (949) 833-8483
14
                                 UNITED STATES DISTRICT COURT
15
                           NORTHERN DISTRICT OF CALIFORNIA
16

17
     SINCO TECHNOLOGIES PTE LTD,                 Case No. 3:17CV5517
18
                    Plaintiff,                   JOINT PRE-TRIAL CONFERENCE
19                                               STATEMENT
           v.
20                                               PRETRIAL HEARING
     SINCO ELECTRONICS (DONGGUAN) CO.,           Date:   October 2, 2021
21   LTD.; XINGLE ELECTRONICS                    Time:   3:00 p.m.
     (DONGGUAN) CO., LTD.; XINGKE                Place:  Courtroom 5 – 17th Floor
22   ELECTRONICS TECHNOLOGY CO., LTD.;           Judge:  Hon. Edward M. Chen
     SINCOO ELECTRONICS TECHNOLOGY
23   CO., LTD.; MUI LIANG TJOA (an               TRIAL DATE
     individual); NG CHER YONG aka CY NG (an     November 1, 2021
24   individual); and LIEW YEW SOON aka
     MARK LIEW (an individual),
25
                    Defendants.
26

27

28


     JOINT
      vvvv PRETRIAL CONFERENCE STATEMENT                                3:17-CV-05517-EMC
      Case 3:17-cv-05517-EMC Document 475 Filed 09/15/21 Page 2 of 12



 1   A.     PRE-TRIAL MEET AND CONFER

 2          On August 24, 2021, counsel for the parties met and confered as to the preparation of this

 3   joint statement and for planning and preperation for exchange of pretrial materials. The parties

 4   agreed to a schedule to exchange certain pretrial materials. The parties held a status conference

 5   with the Court on September 8, 2021, [ECF 431] and advised that they had met with Judge

 6   Beeler numerous times over the last several months and settlement efforts have been exhausted.

 7   [ECF 411]

 8   B.     JOINT PRE-TRIAL CONFERENCE STATEMENT

 9          Plaintiff SINCO TECHNOLOGIES PTE LTD. [“SINCO”] and Defendants Ng Cher Yong

10   aka Cy Ng [“Mr. Ng”], Liew Yew Soon aka Mark Liew [“Mr. Liew”], Mui Liang Tjoa [“Mr.

11   Tjoa”], and XingKe Electronics [Dongguan] Co. Ltd. [“XingKe”] [collectively, “Parties”] jointly

12   submit the following pre-trial statement as directed by the Court’s Third Amended Case

13   Management and Pretrial Order of February 1, 2021. [ECF 380]

14          1.      THE ACTION.

15                  a. SUBSTANCE OF THE ACTION.

16   PLAINTIFF’S STATEMENT:

17          SINCO contends that Defendants have acted unfairly by passing themselves off as SINCO

18   by the use of SINCO employee, on known projects, and use of SINCO’s name and logo to access

19   United States (“U.S.”) customers direclty and has infringed SinCo Technologies’ registered

20   trademarks, specifically one or more of SINCO’s four federally regisetered marks: (1) Reg. No.

21   3,188,537 [Green and Red] (incontestable); (2) Reg. No. 4,524,165 [word mark] (incontestable);

22   (3) Reg. No. 4,524,172 [yin-yang circle] (incontestable); and Reg. No. 4,524,173 [Green followed

23   by Red/ yin-yang circle] (incontestable). See SAC ¶4. Defendants dispute all of SINCO’s claims,

24   maintaing that they had permission to use the marks without restriction or geographical

25   limitations, which is inconsistent with their filing of numerous trademark applications in China

26   and the U.S., claiming to be the original owner. XINGKE filed no less than eleven trademark

27   applications with the United States Patent & Trademark Office (“USPTO”) from January 13,

28

                                                     1
     JOINT
      vvvv PRETRIAL CONFERENCE STATEMENT                                              3:17-CV-05517-EMC
         Case 3:17-cv-05517-EMC Document 475 Filed 09/15/21 Page 3 of 12



 1   2017 to February 23, 2017, claiming the “SINCO” mark as their own. See SAC ¶10. Many of

 2   these trademark application admit that XINGKE had used the “SINCO” mark in commerce.

 3           SINCO Second Amended Complaint (“SAC”) asserts six (6) casues of action:

 4           [1] TRADEMARK INFRINGEMENT                      (15 U.S.C. § 1114);

 5           [2] FALSE DESIGNATIONS OF ORIGIN (15 U.S.C. §1125 (a));

 6           [3] FALSE ADVERTISING                           (15 U.S.C. §1125 (a));

 7           [4] TRADEMARK DILUTION                          (15 U.S.C. §1125 (c));

 8           [5] COMMON LAW TRADEMARK INFRINGEMENT & UNFAIR COMPETITION; &

 9           [6] STATE STATUTORY UNFAIR COMPETITION (Cal. Bus. & Prof §17200).

10   These causes of action relate to SINCO’s ex-employees, Defendants Mark Liew and Cy Ng, who

11   SINCO alleges engaged in unauthorized meeting with SINCO’s U.S. customers in this district

12   and throught the U.S., while employed by SINCO, but without SINCO knowledge or consent.

13   SINCO alleges that Defendants Mark Liew and Cy Ng targeted U.S. customers who knew them

14   as SINCO’s employees and engaged with them on speific SINCO projects in which Mr. Liew and

15   Mr Ng were working with these U.S. customers on behalf of SINCO. Mr. Liew and Mr. Ng

16   passed themeselves off as SINCO employees in these meetings which were also attended by

17   Defendant Mui Liang Tjoa, wherein the defendants communications or omissions falsely

18   presented themselves as acting on behalf of and for the benefit of SINCO, which allowed

19   Defendant Tjoa access that he would not have otherwise had. Furthermore, in XINGKE’s filings

20   with the USPTO to obtain rights to the “SINCO” trademark, XINGKE submitted forged

21   documents, stole the identity of a patent agent to file the applications, and submitted a false

22   declation, which further evidences XINGKE’s willful trademark infringment.

23   DEFENDANTS’ STATEMENT:

24           This case is about the end of a longtime business relationship between Defendant XingKe

25   Electronics Technology Co. Ltd. (“XingKe”) and Plaintiff SinCo Technologies Pte. Ltd. (“SINCO”

26   or “Plaintiff”). 1 At its core, this was a supplier-distributor relationship—with XingKe

27
     1
       Defendant XingKe was previously named SinCo Electronics (Dongguan) Co., Ltd., and
28   therefore in order to distinguish Plaintiff, which is also named SinCo, Defendants typically refer
     to Plaintiff as “SinCo SG,” the SG referring to Singapore. This is consistent with the parties’
                                                       2
     JOINT PRETRIAL CONFERENCE STATEMENT                                                3:17-CV-05517-EMC
      Case 3:17-cv-05517-EMC Document 475 Filed 09/15/21 Page 4 of 12



 1   manufacturing products at a factory in the city of Dongguan, China, and SINCO serving as a

 2   middleman based in Singapore that bought and then re-sold a portion of the products manufactured

 3   by XingKe to a small group of the largest and most sophisticated makers of consumer electronics

 4   in the world. In this action, SINCO is asserting causes of action for trademark infringement under

 5   the Lanham Act and other related torts based on XingKe’s use of its former corporate name—SinCo

 6   Electronics Technology Co. Ltd.

 7          Plaintiff will be unable to meet its burden of proof to show liability at trial for a number of

 8   reasons. The parties had an agreement that XingKe could use the name SinCo for all purposes, and

 9   therefore XingKe’s use of that name was never without the consent of Plaintiff. XingKe also never

10   used the SinCo name in a manner that was likely to cause confusion in the relevant market.

11   Additionally, even if Plaintiff could prove its prima facie case, XingKe has legal and equitable

12   affirmative defenses, including: abandonment by naked licensing, acquiescence, laches, and

13   estoppel. Finally, even if the jury were to conclude that XingKe was liable for trademark

14   infringement, Plaintiff will be unable to meet its burden of proving damages. Again, the relevant

15   customers here are a handful of some of the most sophisticated—and careful—purchasers in the

16   world. None purchased products from XingKe because it was confused as to which company it was

17   doing business with.

18                  b. RELIEF PRAYED.

19   PLAINTIFF’S PRAYER:

20                 SinCo seeks a permanent injunction be issued enjoining Defendants and their

21   agents, servants, employees, attorneys, and all persons in active concert with them:

22         a.      from using the SinCo Marks or any marks confusingly similar thereto in connection

23                 with sale or offering of goods and services;

24         b.      from falsely advertising a connection with the SinCo through the use of SinCo

25                 Marks;

26

27   historical practice, and Defendants have maintained that convention throughout its pretrial filings,
     including the exhibits attached hereto. However, for purposes of this joint statement only, and so
28   as to avoid the parties using different names for the same entity, Defendants will refer to Plaintiff
     as “SINCO.”
                                                      3
     JOINT PRETRIAL CONFERENCE STATEMENT                                               3:17-CV-05517-EMC
      Case 3:17-cv-05517-EMC Document 475 Filed 09/15/21 Page 5 of 12



 1         c.      from using any logo, trade name, trademark, or service mark which may be

 2                 calculated to falsely represent or which has the effect of falsely representing that

 3                 goods and/or services of Defendants are sponsored by, authorized by, or in any way

 4                 associated with SinCo;

 5         d.      from using the Infringing Marks or from otherwise infringing or diluting the SinCo

 6                 Marks; and

 7         e.      from otherwise unfairly competing with SinCo or infringing SinCo's rights in the

 8                 SinCo Marks.

 9                   That Defendants be required to remove and cease use of any web sites, physical or

10   electronic advertisements, collateral, or promotional materials bearing the Infringing Marks.

11                   That Defendants be required to expressly abandon all trademark applications for

12   the Infringing Marks filed with the United States Patent and Trademark Office.

13                   That Defendants be required to pay to SinCo such damages as SinCo has sustained

14   as a consequence of Defendants' false advertising, unfair competition, and infringement of the

15   SinCo Marks, and to account to SinCo for all gains, profits, and advantages derived by

16   Defendants by virtue of its infringement, and/or that SinCo be awarded Defendants' profits

17   pursuant to 15 U.S.C. §1117 and state common and statutory law.

18                   Alternatively, that the Court award statutory damages of $2,000,000 per

19   counterfeit mark pursuant to 15 U.S.C. §1117.

20                   That the monetary award to Plaintiff be increased based on willful infringement

21   pursuant to 15 U.S.C. §1117.

22                   That the Court find this case to be exceptional and award reasonable attorneys'

23   fees to SinCo.

24                   For such other and further relief as to the Court may deem just and proper under

25   the circumstances.

26   DEFENDANTS’ PRAYER:

27   Defendants seek:

28                   Judgment in favor of Defendants on all counts.

                                                       4
     JOINT PRETRIAL CONFERENCE STATEMENT                                               3:17-CV-05517-EMC
      Case 3:17-cv-05517-EMC Document 475 Filed 09/15/21 Page 6 of 12



 1                  That the Court find this case to be exceptional and award reasonable attorneys’

 2   fees to Defendants on the Lanham Act claims.

 3                  That Defendants be awarded such other and further relief that the Court may deem

 4   just.

 5           In addition, Defendants have and reserve equitable defenses and requests for equitable

 6   relief that will not be tried to the jury.

 7           2.      Factual Basis of the Action.

 8                   a. UNDISPUTED FACTS.

 9           On August 30, 2021, SINCO proposed forty specific facts for stipulation, in its view

10   primarily stemming from XINGKE’s written discovery responses. Defendants believe that most,

11   if not not all, of these proposed facts are not undisputed and/or not appropriate for stipulation, but

12   are considering whether there are certain undisputed facts as to which a stipulaion would advance

13   the proceeding.

14                   b. DISPUTED FACTUAL ISSUES.

15   PLAINTIFF’S STATEMENT OF DISPUTE FACTUAL ISSUES:

16                  SINCO disputes that XINGKE’s counsel’s pronounciation of the term “XINGKE”

17   is appropriate, given the Defendants witnesses and Defendants prior counsel’s usage (which will

18   be apparent on the video deposition testimony), and it may tend to mislead the Jury as to the

19   sound of the asserted trademark and later adopted name by XINGKE.

20                  SINCO disputes that it gave permission to Defendants to use the “SINCO” Marks

21   without any restrictions.

22                  SINCO disputes that it had knowledge that Defendants were using the Marks in

23   the United States prior to 2016, much less outside the scope of work that XINGKE was doing for

24   SINCO.

25                  SINCO disputes that is had knowledge that Defendants were selling to U.S.

26   companies prior to 2016.

27                  SINCO disputes that it was simply the marketing and sales arm of XINGKE.

28

                                                       5
     JOINT PRETRIAL CONFERENCE STATEMENT                                                3:17-CV-05517-EMC
      Case 3:17-cv-05517-EMC Document 475 Filed 09/15/21 Page 7 of 12



 1                 SINCO disputes that the prior oral agreement is relevant given the terms of the

 2   Supply agreement and later purchase Orders directed to the use of SINCO’s Intellectual Property.

 3   While SINCO admits that there was no specific Trademark license agreement, the Supply

 4   Agreement and Purchase Orders limited the use of its’ Intellectual Property, including

 5   trademarks.

 6                 XINGKE disputes that the 2012 Supply agreement with SINCO limited their use

 7   of the “SINCO” Marks.

 8                 XINGKE disputes that the Purchase Orders and related terms and conditions that it

 9   accepted from SINCO limited their use of the “SINCO” Marks, or that it ever received said terms

10   and conditions.

11                 Defendant Liew disputes that he was an employee of SINCO.

12                 Defendant Ng disputes that he was an employee of SINCO.

13                 Defendant XingKe Electronics (Dongguan) Co. Ltd., disputes that it is the same

14   entity as Defendant SinCoo Electronics Technology Co. Ltd.

15   DEFENDANTS’ STATEMENT OF DISPUTED FACTUAL ISSUES:

16                 The parties dispute the scope of the permissions and license to use the word

17   “SinCo” and related logos that Defendants had by agreement or by implication.

18                 The parties dispute what SINCO knew about XingKe’s business operations and

19   use of the name SinCo at relevant times.

20                 The parties dispute that the 2012 Supply Agrement expired on January 2, 2013.

21                 The parties dispute whether Defendants used the word “SinCo” and related logos

22   in a manner likely to cause confusion among U.S. customers.

23                 The parties dispute whether any use of the word “SinCo” and related logos by

24   Defendants caused any actual confusion among relevant U.S. customers.

25                  c. AGREED STATEMENT:

26          The parties to this case are Plaintiff SinCo Technologies Pte Ltd., a Singapore company,

27   and Defendants Xingke Electronics (Dongguan) Co., Ltd., (previously doing business as Sinco

28   Electronics (Dongguan) Co., Ltd), a Chinese company, and three individuals named Mui Liang

                                                     6
     JOINT PRETRIAL CONFERENCE STATEMENT                                             3:17-CV-05517-EMC
      Case 3:17-cv-05517-EMC Document 475 Filed 09/15/21 Page 8 of 12



 1   Tjoa, Ng Cher Yong, and Liew Yew Soon. For those of you selected to serve as jurors, I will

 2   give you more detailed instructions regarding this case once you are sworn-in as jurors and again

 3   at the conclusion of the evidence. For now, I will tell you that the Plaintiff accuses Defendants of

 4   infringing four United States trademarks or service marks. Defendants deny infringing the

 5   trademarks and assert other defenses to the alleged infringement. The Plaintiff further accuses

 6   Defendants of unfair competition by using its trade name to pass themselves off as the Plaintiff.

 7   Defendants deny that they passed themselves off as the Plaintiff. If you find that that Defendants

 8   infringed the trademarks or passed themselves off as the Plaintiff you will be asked to determine

 9   what sum of money would be adequate to compensate the Plaintiff for any damages [Defendant’s

10   proposed language: caused by infringement or unfair competition] [Plaintiff’s proposed

11   language: allowed under the law, as I will instruct you later].

12                  d. STIPULATIONS:

13   The parties stipulate as to the admissibility of the documents identified on the Joint Exhibit List,

14   herein attached as Appendix .

15          3.      Disputed Legal Issues.

16          Please see the parties’ proposed separate jury instructions for disputed legal issues. The

17   parties disputed Jury Instructions are attached as Appendix A.2, wherein Appendix A.1 represents

18   the Agreed upon Jury instructions. Attached as Appendix A.3 are the parties respective proposed

19   Verdict Forms, and respective objections. Attached as Appendix A.4 are, respecitvely, Plaintiff’s

20   proposed additional voir dire, Plaintiff’s proposed questionnaire, and Defendants’ proposed

21   additional voir dire. Defendants submitted no proposed additional questionnaire, content intstead

22   to rely upon the Court’s standard Survey Monkey form. Questions to which the parties

23   specifically objected in any of the voir dire or the questionnaire are highlighted.

24          4.      Estimate of Trial Time:

25          Defendants’ propose that each side be allowed a maximum of four court days of time to

26   present evidence (approximately 18 hours each), not including jury selection, opening statements,

27   breaks and closing arguments. Plaintiff believes it may be necessary to push that to 20 hours

28   depending on translation and Covid protocols.

                                                       7
     JOINT PRETRIAL CONFERENCE STATEMENT                                                   3:17-CV-05517-EMC
      Case 3:17-cv-05517-EMC Document 475 Filed 09/15/21 Page 9 of 12



 1          5.      Trial Alternatives and Options.

 2                  a. Settlement Discussions.

 3          The parties have engaged in extensive settlement discussions with Magistrates Laporte

 4   and Beeler over several years, the last concluding on August 17, 2021. [ECF 411] The parties do

 5   not see a path toward settlement at this time.

 6                  b. Consent to Trial Before a Magistrate.

 7          SINCO declined to have a magistrate judge for all proceedings on October 6, 2017. [ECF

 8   11] This case was assigned to the Honorable Judge Edward M. Chen on October 11, 2017. [ECF

 9   13] Defendants are willing to have this matter conducted as a bench trial in lieu of a jury trial in

10   order to expedite the trial and minimize risks associated with the ongoing pandemic conditions.

11                  c. Amendments or Dismissals.

12          None at this time.

13                  d. Bifurcation or Separate Trial of Issues.

14          None at this time.

15          6.      Witnesses.

16          The parties respective witness lists and objections are attached as Appendix B. Plaintiff’s

17   witness list and Defendants’ objections are attached as B.1. Defendants’ witness list and

18   Plaintiff’s objections are attached as B.2.

19          SINCO estimates the following breakdown, per live witness as to its case in chief (Cross

20   Examination time provided by Defenants):

21               WITNESS              DIRECT EXAM           CROSS EXAM
22
          Guanglei Zhang (Live)            1 hour                0.5 hour
23
          Bryan Lim (Depo)                2.5 hours               1.0 hour
24
          Xu Shugong* (Live)               2 hour
25
          Mark Liew (Live)                 1.5 hour
26
          Minh Nyguyen (Live)             2.5 hours
27
          Cy Ng (Live)                      1 hour
28

                                                       8
     JOINT PRETRIAL CONFERENCE STATEMENT                                               3:17-CV-05517-EMC
     Case 3:17-cv-05517-EMC Document 475 Filed 09/15/21 Page 10 of 12



 1
                 WITNESS            DIRECT EXAM            CROSS EXAM
 2

 3       Gouki Gao (Depo)                .5 hour

 4       Deqiang Liu* (Depo)             .5 hour

 5       Mui Liang Tjoa (Live)           1.5 hour

 6       Eric Pang (Depo)                 .5 hour
 7       Quek Seow Eng (Depo)            .5 hour
 8       Miriam Paton (Live)            .5 hour
 9       Jon Chee (Live)                3.5 hours                1.5
10       Alan Cox (Live)                                        1.0
                                        2.5 hours
11

12       TOTAL                          20 hours              4.0 hours
13    Defendants’ objects to this witness
14   *Translator Required
15          Defendants estimates the following breakdown, per live witness as to its case in chief
16   (Cross Examination time provided by Plaintiff):
17
               WITNESS             DIRECT EXAM             CROSS EXAM              REDIRECT
18
         CY Ng                          2.0 hours               TBD
19
         Mark Liew                      2.0 hours               TBD
20
         ML Tjoa                        2.0 hours               TBD
21
         DeQiang Liu*                   1.5 hours               TBD
22

23       Jerry Yang*                   0.75 hour                TBD

24       Gouki Gao*                    0.75 hour                TBD

25       Andy Lim / Google            .5 hours                TBD

26       Gabriel Kouri / Intel        .5 hours                TBD

27       Nick Guyot / Apple           .5 hours                TBD

28       Bose                          .5 hours                TBD


                                                       9
     JOINT PRETRIAL CONFERENCE STATEMENT                                            3:17-CV-05517-EMC
     Case 3:17-cv-05517-EMC Document 475 Filed 09/15/21 Page 11 of 12



 1
                 WITNESS             DIRECT EXAM             CROSS EXAM               REDIRECT
 2

 3        Swiftronic                        .5 hours              TBD

 4        Hank Kahrs (Expert)           2.5 hours                 TBD

 5        TOTAL                          14.0 hours              4 hours

 6    Plaintiff’s objects to this witness
 7   2*Translator Required
 8          7.      Exhibits.
 9          The parties Joint Exhibit List is attached as Appendix C1. Plaintiff has highlighted within
10   the Joint Exhibit List fifteen of its most important objections to exhibits for the Court’s
11   consideration prior to trial. Defendants have identified its most important objections to exhibits
12   within the separate Joint Statement on Objections to Exhibits, attached hereto as Appendix C.2
13          8.      Demonstratives.
14          The parties are aware of the Court’s Guidelines for Trial In Civil Cases (Jury and Bench),
15   including with respect to the “exchange [of] any visuals, graphics, or exhibits to be used in the
16   opening statements, allowing for time to work out objections and any reasonable revisions one
17   court day in advance of trial.” Id. at 2. Likewise, the parties are aware of the guidelines
18   concerning the exchange of “exhibits that will be used on direct and cross-examination….” Id. at
19   3. With respect to visuals or graphics (i.e., demonstratives rather than exhibits) to be used with
20   witnesses, parties shall provide the opposing counsel a copy therof on or before the day of its use
21   with sufficient time to discuss any potential objections prior to the Jury being seated for the day.
22          9.      Equipment Order.
23          The parties request the October 5, 2021 pretrial conference be conducted in person. An
24   hour prior to the conference the parties request an opportunity to test the equipment available in
25   the courtroom so that they can assess the scope of any requested equipment orders, and are
26   willing to meet and confer to agree to jointly use equipement to the extent possible. The parties
27   request a courtroom technical represenative be available during the inspection.
28

                                                        10
     JOINT PRETRIAL CONFERENCE STATEMENT                                                3:17-CV-05517-EMC
       Case 3:17-cv-05517-EMC Document 475 Filed 09/15/21 Page 12 of 12



                      

                

                             

                

       

      

                              
                
        
     






                                  

                                                       



                                                           
                                                        
                                                            
                                                        
                                                           



        
                                          

                                                           
                                                                           
                                                        
                                                           
                                                        
                                                           
                                                        
                                                           
                                                        
                                                           
                                                        
                                                           




                                                         
                                                     
